DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT
	Claim rejections based on prior art

	Applicant's arguments filed 09/02/2021 with respect to claims 1-3, 6 and 7 have been fully considered but are moot in view of newly cited reference, based on most recent amendments.
	 
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.         Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takakura (US pub. 2019/0155532), hereinafter, “Takakura”.



2.         As per claims 1, 6 and 7, Takakura discloses a storage system (storage system 1 of fig. 1), comprising: a plurality of storage nodes (storage apparatuses 10 and 20), each having one or more storage devices (storage devices 13 and 23), wherein a first storage node (storage apparatus 20), among the plurality of storage nodes, includes a processor unit (processing unit 21b, as discloses in paragraph 0049), and wherein the processor unit is configured to: select (to ‘select’ is being equated to processing unit 21b recommending certain paths via the path information, ‘Report Target Port Groups response’, from the processing unit 21b, as taught by paragraphs 0055 and 0132) a priority path (communication path A, as discloses in paragraphs 0055, 0130-0132 and fig. 8) to be notified as a usable path to a higher-level apparatus (storage control apparatus 11) among paths which allow access to a predetermined logical unit (volume V1) to which a storage area of a respective storage device, among the one or more storage devices, is provided (see paragraph 0132, which discloses “recommended path information indicating "recommended" or "not-recommended" for each path to external logical unit LU#0. This response is called a "Report Target Port Groups response"”), send the selected priority path as a reply ("Report Target Port Groups response") to an inquiry (a “Report Target Port Groups command”, as discloses in paragraph 0130) from the higher-level apparatus about a path to the predetermined logical unit (see paragraphs 055 and 0130-0133), acquire information indicating a number of paths configurable to the higher-level apparatus (see paragraph 0130, which discloses “FIG. 8 depicts an example of recommended path information acquired for external logical unit LU#0. The path information gathering unit 160 transmits a Report Target Port Groups command designating the external logical unit LU#0 to the external storage apparatus 200”), which is based on a type of an operating system being executed in the higher-level apparatus (see fig. 1); and2Appl. No. 16/820,899WL-12546 Amendment dated September 2, 2021Reply to Office Action of June 23, 2021determine a number of priority paths corresponding to the number of configurable paths (see fig. 8).

3.         As per claim 2, Takakura discloses “The storage system according to claim 1” [See rejection to claim 1 above], wherein the first storage node includes a storage control unit that is configured to control data access to the predetermined logical unit (see fig. 3), wherein a pair of storage control units of two storage nodes that handle access to the same logical unit is formed, one storage control unit being set as an active (to be in charge, as discloses in paragraph 0056) system, and the other storage control unit being set as a standby (not being charge) system (see paragraph 0056), and wherein the processor unit is configured to; select, as the priority path, at least one of a path to which an exclusive access key for the predetermined logical unit is configured, a path to a storage control unit configured as the active system of the predetermined logical unit (see paragraph 0056), a path to a storage control unit configured as the standby system of the predetermined logical unit, and a path to a storage node having a storage control unit configured as the active system of the predetermined logical unit among the paths accessible to the predetermined logical unit.

4.         As per claim 3, Takakura discloses, wherein the processor unit is configured to3Appl. No. 16/820,899WL-12546;Amendment dated September 2, 2021 Reply to Office Action of June 23, 2021select, as the priority path, one of a path to which an exclusive access key for the predetermined logical unit is configured, a path to a storage control unit configured as the active system of the predetermined logical unit (see paragraph 0056), a path to a storage control unit configured as (note, this claim doesn’t seems to further limit claim 2, as required, see 112, 4th paragraph).

CLOSING COMMENTS
Conclusion
    a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
	a(1) CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-3, 6 and 7 have received a final action on the merits.
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

b.  DIRECTION OF FUTURE CORRESPONDENCES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ernest Unelus whose telephone number is (571) 272-8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM. 

IMPORTANT NOTE
 
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the 

Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: 

Area Code (571) 270-1023.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Ernest Unelus/
Primary Examiner 
Art Unit 2181